DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Claims 1, 3, 5-10, 13, 14, 16, 17 and 19-26 are pending in this application and were examined on their merits.





The rejection of Claims 1, 3, 5-10, 13, 14, 16, 17, 19 and 20 under 35 U.S.C. § 103 as being unpatentable over Wynne et al. (2009), cited in the IDS, as evidenced by Fagerquist et al. (2013), cited in the IDS, in view of Beaulieu et al. (WO 2011/045544), translation of record, and further in view of Verberkmoes et al. (2012), as evidenced by Thermo-Finnegan (2014), both cited in the IDS, has been withdrawn in view of the new rejections herein.

The rejection of Claims 1, 3, 5-10, 13, 14, 16, 17 and 19-26 under 35 U.S.C. § 103 as being unpatentable over Wynne et al. (2009), cited in the IDS, as evidenced
by Fagerquist et al. (2013), cited in the IDS, in view of Beaulieu et al. (WO 2011/045544), translation, and further in view of Verberkmoes et al. (2012), as
evidenced by Thermo-Finnegan (2014), both cited in the IDS, and further in view of Ho et al. (2003) and Lu et al. (2010), both of record, has been withdrawn in view of the new rejections herein.

Response to Arguments

Applicant’s arguments, see Remarks, filed 04/29/2022, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn.  However, a new grounds for rejection is set forth below and the arguments filed 04/29/2022 will be addressed insofar as they apply to the presently cited prior art.


Response to Amendment

The Declaration filed under 37 CFR 1.132 filed 04/29/2022 is sufficient to overcome the rejection of claims 1, 3, 5-10, 13, 14, 16, 17 and 19-26 based upon Wynne et al. (2009), cited in the IDS, as evidenced by Fagerquist et al. (2013), cited in the IDS, in view of Beaulieu et al. (WO 2011/045544), translation of record, and further in view of Verberkmoes et al. (2012), as evidenced by Thermo-Finnegan (2014), both cited in the IDS.

With regard to the Declaration, #4, the Examiner acknowledges the interpretation by the Declarant of the terms “unknown” microbe, as referring to the lack of knowledge as to the identifying genus and species of the microbe in the sample, and “top-down” analytical method using mass spectrometry as referring to the mass spectrometric analysis of intact, undigested proteins, resulting in detection of intact protein mass and identification of the detected intact protein.

With regard to the Declaration, #5, the Examiner acknowledges that “bottom-up” proteomic analysis with digested proteins was the preferred method for mass spectrometric protein identification prior to the invention.



With regard to the Declaration, #6, the Examiner acknowledges the difference between “top-down” and “bottom-up” proteomic analysis as set forth above.  The Examiner further acknowledges that tandem mass spectrometry (MS/MS)  or single MS may be used in the “top-down” approach.  The Declarant attempts to limit MS/MS, LC-MS/MS and ESI techniques to “bottom-up” proteomic analysis for protein identification  requiring protein digestion.  However, these are not absolutes.

With regard to the Declaration, #7, the Examiner acknowledges that MALDI-TOF mass spectrometry can be used for the analysis of intact undigested proteins but not provide identification of individual intact, soluble proteins for direct comparison to database proteins.

With regard to the Declaration, #8 and Remarks, Pg. 11, Lines 17-35 and Pg. 12, Lines 1-6, the Examiner acknowledges that Verberkmoes references MS/MS and LC-MS/MS only with regard to “bottom-up” analysis, however the reference clearly teaches the use of the top-down (ESI-FTICR-MS) technique.  With regard to the reference’s alleged lack of disclosure of top-down proteomic analysis only to identify intact, soluble proteins from a sample containing unknown microbes, the Examiner notes that the reference teaches that the “top-down” (ESI-FTICR-MS) technique provided direct measurement of the molecular masses for intact proteins and thereby enabled confirmation of post-translational modifications, signal peptides and gene start sites of proteins detected in bottom-up experiments (Pg. 239, Abstract).  
Thus, when combined with the teachings of Wynne et al. of characterizing and identifying intact soluble proteins using two top-down mass spectrometric techniques, the suggestion of the application of the techniques to the identification of unknown microbes and the substitution of one known top-down technique (ESI-FTICR-MS) for another (MALDI-TOF-MS) this would obviate the claimed invention.  With regard to the references data and results which would not have suggested to the ordinary artisan that stand-alone top-down proteomics was not suitable or practical before the effective filing date of the claimed invention for identification intact, soluble proteins from a sample containing unknown microbes, the Examiner notes the reference does not provide a direct teaching away from the use of any top-down technique from the proteomic characterization of unknown microbes or disparage such techniques as unsuitable for the use thereof.   

With regard to the Declaration, # 9 and Remarks, Pg. 12, Lines 8-28, the Examiner acknowledges that Beaulieu references MS identification with an undigested electrospray (ES) sample not only with regard to whole cell analysis, as disclosed in Vaidyanathan, but also discloses MS protein identification with intact proteins as taught by Everly in the same section.  Further, the disclosure of Beaulieu is not limited only to the examples and disclosed embodiments which require protein digestion.  See for example, Claims 1-10 of the reference which do not require any digestion step. 


With regard to the Declaration, #10 and Remarks, Pg. 12, Lines 29-43 and Pg. 13, Lines 1-19, the Examiner acknowledges that Beaulieu generally utilizes digested protein samples as a preferred embodiment but does not acknowledge that the reference is limited only to MS identification with digested proteins.  Particularly, as the reference at Pg. 8 discloses that MS identification can be implemented with a raw intact protein sample after chromatographic separation, referencing Everly et al. and the reference claims to a method of characterizing at least one microorganism from a sample, comprising the identification of the at least one microorganism and the determination of potential resistance to at least one antimicrobial and virulence factor is implemented by mass spectrometry using proteins as markers thereof (Translation, Pg. 77, Claim 1), wherein the mass spectrometry is tandem mass spectrometry (MS/MS) (Translation, Pg. 77, Claim 2), and the claims do not require any step of protein digestion.

With regard to the Declaration, # 11-12 and Remarks, Pg. 13, Lines 20-41 and Pg. 14, Lines 1-20, the Examiner acknowledges the Declarant’s assertion that there would not have been a reasonable expectation of success in combining Wynne and Beaulieu.  However, the Examiner maintains that both Wynne and Beaulieu are both drawn to the characterization of intact proteins using top-down mass spectrometry, and therefore the ordinary artisan would have reasonably expected that the two references could be successfully combined as suggested.  

That is, Verberkmoes teaches that the “top-down” (ESI-FTICR-MS) technique provided direct measurement of the molecular masses for intact proteins and thereby enabled confirmation of post-translational modifications, signal peptides and gene start sites of proteins detected in bottom-up experiments.  This is an affirmation of the technique as a stand-alone, protein identification method as it has utility in confirming the results of the standard bottom-up protein identification technique.  Beaulieu discloses that MS identification can be implemented with a raw intact protein sample after chromatographic separation (top-down), referencing Everly et al. and the reference claims are to a method of characterizing at least one microorganism from a sample, comprising the identification of the at least one microorganism and the determination of potential resistance to at least one antimicrobial and virulence factor is implemented by mass spectrometry using proteins as markers thereof, and do not require any step of protein digestion.  

With regard to the Declaration, #13-14, the Examiner acknowledges the Declarant’s assertion of “long-felt need” based on rapid identification of microbes.  The Examiner notes that the cited references in the Declaration have not been provided in an IDS, and therefore have not been considered.  




While the prior art may discuss alternative techniques for microbial identification (such as MALDI, “bottom-up”, PCR based methods), there is however no showing or evidence that others of ordinary skill in the art were actively working on the problem of rapid microbial identification by top-down mass spectrometry, and if so, for how long, that those so working unsuccessfully attempted to solve the problem, or that if persons of ordinary skill in the art working on the problem were aware of the Examiner cited references, they would still be unable to solve the problem.

With regard to the Declaration, #15, the Examiner acknowledges the claimed invention provides an alternative to MALDI and “bottom-up” proteomic analysis.

With regard to the Declaration, #16-17, the Examiner acknowledges that “bottom-up” proteomic analysis and classical techniques are generally characterized by longer processing times due to the required protein digestion, and/or chromatographic separation.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Wynne et al. (2009), cited in the IDS, in view of Beaulieu et al. (WO 2011/045544), translation of record, and further in view of Verberkmoes et al. (2012), cited in the IDS and Everly et al. (2009). 

Wynne et al. teaches a method comprising:
 providing a sample (aliquot) containing multiple known microbes (gram-negative Y. rohdei) (Pg. 9364, Column 2, Lines 22-23 and Pg. 6365, Column 1, Lines 1-3),
disrupting/lysing the microbes in the sample (aliquot) with formic acid to form a fluid cellular extract comprising one or more intact, soluble proteins (Pg. 9634, Column 2, Lines 19-21 and Pg. 9635, Column 1, Lines 1-3), 
separating a soluble protein fraction (supernatant solution) from an insoluble protein fraction present in the fluid cellular extract (Pg. 9634, Column 2, Lines 21-23).
performing a first mass spectrometric step/"top-down” (MALDI-TOF-MS, see Fagerquist, Pg. 127, Abstract), acquiring/detecting one or more mass spectra representative of the one or more intact, soluble proteins in the sample (Pg. 9634, Fig. 1 and Pg. 9635, Column 1, Lines 4-11);
comparing the mass spectrometric data for the detected at least one protein from step b) to protein information contained in a reference database of known microbes (Pg. 9635, Column 1, Lines 31 -33);
identifying at least one microbe to the genus/species level based on at least one match between the mass spectrometric data and the protein information contained in the reference database (Pg. 9634, Fig. 1 and Pg. 9635, Column 1, Lines 4-11);
performing a second targeted, mass spectrometry step/"top-down” (Liquid Chromatography-MS/MS), comprising selecting one or more precursor ions
from the one or more ionized proteins and fragmenting the one or more precursor ions
by fragmentation means to produce a plurality of product ions which are compared to a 
database of known molecular weights of microbial proteins and allows for a limited number of amino acid substitutions and post-translational modifications (Pg. 9635, Column 1, Lines 12-30).
wherein the identity of the microbe is used to limit the search of the database to detect and identify the proteins from the microbe indicative of genus/species/strain (phylogenetic) (Pg. 9635, Column 1, Lines 46-53 and Column 2, Lines 1-18 and Pg. 9637, Table 1).

Wynne et al. suggests the use of the method for the identification of unknown organisms (Pg. 9637, Column 2, Lines 13-25).

Wynne et al. did not teach a method wherein the microbes were unknown, or wherein the first top-down analytical method is used to obtain molecular weight information corresponding to the intact soluble proteins, 
and automatically comparing the obtained molecular weight information to a reference database of known microbes to identify the unknown microbe to the genus-species level,


wherein based on the identified genus-species level of the microbe from step c),
automatically (i) selecting a second top-down analytical method from a list of pre-
defined analytical methods,
wherein neither the first top-down analytical method or the second top-down analytical method includes MALDI-TOF mass spectrometry (other than) and does not involve chemical or enzymatic digestion of proteins prior to performing mass spectrometry, 
or determining if one or more characterizing proteins selected from the group consisting of:  adhesion proteins, invasion proteins, motility/chemotaxis proteins, toxins, antiphagocytic proteins, proteins involved in suppressing immune response, and/or proteins indicative of antimicrobial resistance, antimicrobial susceptibility, and/or virulence of the identified microbe is present in the sample, as required by Claims 1, 7 and 14.

Verberkmoes et al. teaches a method, comprising:  providing a sample (aliquot)
containing multiple known microbes (gram-negative S. oneidensis) (Pg. 240, Column 2,
Lines 48-50 and Pg. 241, Fig. 1);
disrupting the microbes in the sample (aliquot) without chemical or enzymatic
digestion (lysis by sonication) to form a fluid extract (Pg. 240, Column 2, Lines 50- 54
and Pg. 241, Fig. 1);
separating a soluble, intact protein fraction from an insoluble protein fraction present in the fluid extract and preparing a solution of the soluble protein fraction (Pg. 240, Column 2, Lines 55-62 and Pg. 41, Column 1, Lines 1-8 and Fig. 1);
ionizing a stream or flow of solution of the soluble protein fraction to form one or
more ionized proteins by electrospray ionization (ES) (Pg. 242, Column 1, Lines 85-72
and Column 2, Lines 1 -9 and Pg. 248, Fig. 6 and Pg. 241, Column 1, Lines 31-34 and
Column 2, Lines 10-12);
analyzing the one or more ionized, intact soluble proteins with a mass spectrometer wherein the analyzing comprises:  in a first top-down, mass spectrometric step (ES-FTIR-MS), acquiring mass spectra representative of the intact soluble proteins in the sample (Pg. 245, Fig. 3a);
determining molecular weights for the intact, soluble proteins from the acquired mass spectra (Pg. 245, Fig. 3b);
and comparing the obtained molecular weight information to reference database molecular weight information thereby identifying the intact, soluble proteins (Pg. 242, Column 2, Lines 50-51 and Pg. 246, Table 2).

Beaulieu et al. teaches a method of characterizing at least one microorganism from a sample, comprising the identification of the at least one microorganism and the determination of potential resistance to at least one antimicrobial and virulence factor is implemented by mass spectrometry using proteins as markers thereof (Translation, Pg. 77, Claim 1);
wherein the mass spectrometry is tandem mass spectrometry (MS/MS) (Translation, Pg. 77, Claim 2);


and wherein the MS identification step can be implemented after chromatographic separation, citing Everly et al. (Pg. 8, Lines 20-22).

Everly et al. teaches a method for candidate biomarker discover and strain level pathogen characterization using LC/MS of intact proteins (Pg. 152, Title and Abstract).

With regard to Claims 1, 7 and 14, it would have been obvious to one of ordinary
skill in the art before the effective filing date of the instant invention to modify the
method of Wynne et al. for the mass spectroscopic characterization of a known bacteria
to apply the method to the identification and characterization of unknown microbes because the reference specifically suggests the method as having applicability in the identification and characterization of unknown microorganisms.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to detect, identify and characterize unknown microorganisms.  There would have been a reasonable expectation of success in making this modification because Wynne et al. expressly suggests the use of the method for the identification of unknown organisms.






It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to combine the top-down mass spectrometric method of Wynne et al. for characterizing and identifying known microbes with the top-down mass spectrometric method of Beaulieu et al. and Everly et al. of identifying and characterizing microbes by determining whether one or more proteins indicative of antimicrobial resistance and/or virulence is present in the sample because
this is no more than the combining of prior art elements (analysis of microbial proteins)
according to known methods (top-down microbial protein analysis methods) to yield
predictable results.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to identify and characterize microbes on a multifactor basis.  There would have been a reasonable expectation of success in making this combination because all of the references are drawn to the same field of endeavor, that is, top-down mass spectroscopic analysis of microbial proteins.









It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the top-down method of Wynne et al.,
Beaulieu et al. and Everly et al. for characterizing and identifying unknown microbes with mass spectrometry and comprising a first mass spectrometric step/'top-down” analytical method (MALDI-TOF MS) by substituting the first mass
spectrometric step/"top-down” analytical method (ES-RTIR-MS) of identifying and
characterizing microbes as taught by Verberkmoes et al. for the first mass spectrometric step/'top-down” analytical method (MALDI-TOF MS) because this is no more
than the simple substitution of one known element (ES-FTIR-MS first top-down analytical method) for another (MALDI-TOF MS first top-down analytical method).to obtain predictable results (analysis of intact, soluble proteins from microbes).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution based on the availability of mass-spectrometric equipment and artisan preference.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to top-down methods of characterizing and identifying microbes by mass spectrometry.

With regard to the limitation that steps c) of Claims 1, 7 and 14 are performed automatically, the automation of previously manual activities is not inventive.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate by-hand performance of the method steps. 
There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, top-down methods of characterizing and identifying microbes.

With regard to Claims 3, 8 and 19, wherein the first, top-down analytical method incorporates or includes direct infusion of the mixture into an electrospray (ES) apparatus without chromatographic separation, Verberkmoes et al. teaches a first mass
spectrometric step/"top-down” analytical method (ES-RTIR-MS) directly infuses the protein mixture into an electrospray (ES) apparatus without prior chromatographic separation.

With regard to Claims 5, 13 and 16, wherein the first and second top-down analytical methods are performed using the same mass spectrometer, those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that there are only a finite number of ways to conduct the performance of the first and second top-down mass spectrometric analytical methods.  Either on the same or different mass spectrometers.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate the need for an additional mass spectrometer.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, top-down methods of characterizing and identifying microbes.

With regard to Claims 6, 10 and 17, wherein one or both of the first, top-down analytical method and the second, top-down analytical method comprises:  ionizing intact proteins to form ionized proteins;
and analyzing the ionized proteins using mass spectrometry, wherein analyzing
comprises:
(i) in a first mass spectrometry step, acquiring one or more mass spectra
representative of one or more of the ionized proteins;
(ii) determining molecular weights for the one or more ionized proteins from the
one or more mass spectra;
(iii) using the determined molecular weights of the one or more ionized proteins
to search a first database containing molecular weights of known microbial proteins, and
selecting a subset of candidate microbes from the first database;
(iv) in a second mass spectrometry step, selecting one or more precursor ions
from the one or more ionized proteins and fragmenting the one or more precursor ions
by fragmentation means to produce a plurality of product ions; and
(v) using respective mass-to-charge ratios (m/z) of the plurality of product ions to
search a second database containing molecular weights of known microbial proteins
and at least one of:  product ion m/z values; amino acid sequence; or post-translational
modification information of said known microbial proteins, wherein the subset of
candidate microbes from the first database is used to limit a search of the second
database;


Wynne et al., as modified by Verberkmoes et al. teaches a first, top-down analytical method (ES-FTICR-MS) comprises:  ionizing intact proteins to form ionized proteins; and analyzing the ionized proteins using mass spectrometry, wherein analyzing comprises:  (i) in a first mass spectrometry step, acquiring one or more mass spectra representative of one or more of the ionized proteins and (ii) determining molecular weights for the one or more ionized proteins from the one or more mass spectra (Pg. 252, Column 1, Lines 1-35) and (iii) using the determined molecular weights of the one or more ionized proteins to search a first database containing molecular weights of known microbial proteins (Pg. 242, Column 1, Lines 50-51).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wynne et al. in view of  Verberkmoes et al. of determining the molecular weights of unknown ionized proteins by searching a database containing known molecular weights of known microbial proteins for the molecular weights of the unknown ionized proteins and selecting a subset of candidate microbes from the first database because this would provide a basis for the identification of those unknowns based on protein similarities with known microbes.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to identify potential microbes that the unknown microbe sample could be.  


There would have been a reasonable expectation of success in making this modification because Wynne et al. and Verberkmoes et al. are both drawn to the characterization and identification of known microbes based on top-down proteomic analysis and because Wynne et al. suggests the use of the method for the identification of unknown organisms

With regard to the second mass spectrometry step, Wynne et al. teaches performing a second targeted, mass spectrometry step/"top-down” (Liquid Chromatography-MS/MS), comprising selecting one or more precursor ions
from the one or more ionized proteins and fragmenting the one or more precursor ions
by fragmentation means to produce a plurality of product ions which are compared to a 
database of known molecular weights of microbial proteins and allows for a limited number of amino acid substitutions and post-translational modifications (Pg. 9635, Column 1, Lines 12-30).

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wynne et al. in view of  Verberkmoes et al. to use the selected subset of candidate microbes from the first database to limit the search of the second database because this would further reduce the amount of potential candidate microbes based on two rounds of selection.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to quickly identify potential microbes that the unknown microbe sample could be.  
There would have been a reasonable expectation of success in making this modification because Wynne et al. and Verberkmoes et al. are both drawn to the characterization and identification of known microbes based on top-down proteomic analysis and because Wynne et al. suggests the use of the method for the identification of unknown organisms.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/20/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636